Citation Nr: 1233244	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  05-32 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a left knee chondromalacia with osteoarthritis (exclusive of a temporary total evaluation from July 11, 2007 to September 1, 2007), currently evaluated as 10 percent disabling, with a separate 10 percent rating for instability.  

2.  Entitlement to a total disability rating due to individual unemployability resulting from service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to February 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued and confirmed a prior rating of 10 percent for chondromalacia of the left knee.  

In July 2007, the RO granted a separate rating for the left knee laxity and instability, with a 10 percent disability rating assigned, effective September 26, 2005.  

In February 2008, the Veteran was given a temporary total rating for the left knee chondromalacia, effective from July 11, 2007, through August 31, 2007, for convalescence following left knee surgery.  The 10 percent disability rating was continued effective September 1, 2007.  

A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased rating for the left knee disability remains before the Board.  

The Veteran provided testimony at a personal hearing before a Decision Review Officer at the RO in March 2006.  A transcript is of record.  While the Veteran initially requested a Board hearing on his September 2007 appeal, he withdrew this request in July 2008.  

The issues were remanded by the Board for additional development in October 2008, November 2010, and August 2011.  

The issues of entitlement to service connection for an ear and head injury, to include as due to service-connected left knee disability, and entitlement to an increased rating for service-connected neck and back disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 11, 2007, and since September 1, 2007, the Veteran's left knee chondromalacia with osteoarthritis has been manifested by pain, occasional stiffness, and noncompensable limitation of motion.    

2.  Prior to July 11, 2007, and since September 1, 2007, the Veteran has had no worse than mild left knee instability.  


CONCLUSIONS OF LAW

1.  Prior to July 11, 2007, and since September 1, 2007, the criteria for a rating in excess of 10 percent for left knee chondromalacia with osteoarthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5010, 5260, 5261 (2011).

2.  Prior to July 11, 2007, and since September 1, 2007, the criteria for a rating in excess of 10 percent for left knee instability have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in October 2005, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for increased rating.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the October 2005 letter.  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, and private medical records.  Additionally, the Veteran was provided a proper VA examination in May 2006 and March 2010 to determine the current severity of his left knee disability.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue on appeal was previously before the Board in October 2008, November 2010, and August 2011, when it was remanded for additional development.  In accordance with the remand instructions, records of private treatment and left knee surgery identified by the Veteran were obtained and associated with the claims file, he was provided with a VA examination in March 2010, and supplemental statements of the case were issued in June 2010, April 2011, and June 2012.  Since the record reflects compliance with the October 2008, November 2010, and August 2011 remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria-Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran's claim for increased rating was received in September 2005, where he specifically stated that he wanted to reopen a new claim for increased rating.  Generally, the relevant focus for adjudicating an increased rating claim is the period beginning one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2011).  However, in this case, the claim was last adjudicated in March 2005, where an increased rating of 10 percent for left knee osteoarthritis had been granted.  Therefore, the relevant focus for adjudicating his claim is the period beginning March 2005, the date of the last adjudication of the claim.  

In a June 2006 rating decision, the 10 percent disability rating for left knee chondromalacia with osteoarthritis was continued under Diagnostic Codes 5010-5261 based on limitation of motion due to osteoarthritis demonstrated by X-ray.  In July 2007, the RO granted a separate disability rating of 10 percent for laxity and instability of the left knee, effective September 26, 2005, under Diagnostic Code 5257.     

In a February 2008 rating decision, the RO granted a temporary total disability rating from July 11, 2007, to September 1, 2007, based on the Veteran's need for convalescence following left knee arthroscopic surgery.  Therefore, at issue in this case is entitlement to an increased rating in excess of 10 percent for left knee chondromalacia with osteoarthritis and a separate increased rating in excess of 10 percent for left knee instability, both prior to July 11, 2007, and since September 1, 2007.  

The rating code provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5010 (2011).  The knee is a major joint.  38 C.F.R. § 4.45(f) (2011).

Limitation of flexion and extension of the knees is rated under 38 C.F.R. § 4.71(a), Diagnostic Codes 5260 (flexion) and 5261 (extension) (2011).  

A 10 percent rating is warranted where flexion is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  Where flexion is limited to 15 degrees, a 30 percent rating is provided.  38 C.F.R. § 4.71(a), Diagnostic Code 5260.

A 20 percent rating is warranted where extension of the leg is limited to 15 degrees.  A 30 percent rating is for assignment for extension limited to 20 degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5261.

Full range of motion in the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2011).

Under Diagnostic Code 5257, when there is recurrent subluxation or lateral instability which is moderate, a 20 percent evaluation is assignable; a 30 percent evaluation is assignable when it is severe.  38 C.F.R. § 4.71(a), Diagnostic Code 5257 (2011).

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).

The General Counsel has also held that separate rating can be provided for limitation of knee extension and flexion that is compensable under Diagnostic Code 5260 or 5261.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Court has recently held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, to support an increased rating, pain must result in functional loss in terms of limitations in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The Veteran's left knee disability has been assigned a 10 percent disability rating for osteoarthritis with painful limitation of motion and 10 percent for mild instability.  In order to warrant a higher rating for the left knee disability, the record must demonstrate the functional equivalent of limitation of flexion to at least 30 degrees or extension to at least 10 degrees, moderate to severe subluxation or instability, or ankylosis.  38 C.F.R. §§ 4.59, 4.71(a), Diagnostic Codes 5256, 5257, 5260, 5261; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Left knee range of motion and stability were tested multiple times throughout the appellate period.  The Veteran received a VA examination in May 2006, where left knee range of motion was possible from zero to 125 degrees flexion with no gross pain on passive range of motion.  Upon repetitive motion testing via treadmill, the Veteran complained of mild pain, but there was no swelling, additional loss of range of motion, or significant fatigability.  The Veteran complained of popping, clicking, and intermittent giving way, but denied swelling, locking, and incapacitating episodes.  Examination revealed 1+ medial collateral laxity and was negative for anterior cruciate laxity for mild instability.  The Lachman's, anterior drawer, and McMurray's testing were negative.  X-rays demonstrated early patellofemoral arthritis and chondromalacia was diagnosed.  

In January 2008, the Veteran received a second VA examination, where left knee range of motion was possible from zero to 140 degrees flexion.  There was no swelling, tenderness, locking, or clicking and he had a normal gait.  Examination revealed normal anterior cruciate ligament on posterior cruciate ligament stability as well as normal lateral and medial cruciate ligament instability.  However, the Veteran reported mild flare-ups with some stiffness and occasional swelling, giving way, and instability.  Chondromalacia patella with residual pain under the knee cap was diagnosed.  The examiner did not discuss whether there was any functional limitation due to the DeLuca factors.  

The Veteran received a third VA examination in March 2010, where left knee range of motion was possible from zero to 110 degrees flexion without objective evidence of pain.  The examiner also found no objective evidence of pain on repetitive motion, including after three repetitions.  X-rays revealed mild osteoarthritis.  The Veteran reported pain, stiffness, incoordination, and crepitus, and denied flare-ups and instability.  

The rest of the VA and private medical records in the claims file demonstrate continued treatment but do not demonstrate range of motion testing or provide any additional information regarding instability or impairment of left knee function.  In addition, the Veteran did not report limitation of range of motion or provide any new information regarding instability or impairment of left knee function during the March 2006 personal hearing at the RO.  

The record demonstrates that the Veteran has not had compensable limitation of flexion or extension in the left knee at any time during the period on appeal.  The most severe limitation of flexion was reported in the left knee during the March 2010 VA examination where flexion was limited to 110 degrees.  There was no indication that range of motion was additionally limited at that time by functional factors, nor does the record demonstrate such additional limitation at any time throughout this appeal.  Throughout the claim, extension was found to be normal at zero degrees.  

The recorded limitation of flexion and extension does not approximate the criteria for a 20 percent or higher rating, which requires limitation of flexion to at least 30 degrees or limitation of extension to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261; see DeLuca v. Brown, 8 Vet. App. at 202.

The Veteran has reported pain, stiffness, and incoordination as well as mild flare-ups at various points during the appellate period.  However, he did not report any additional limitation of motion during any flare-ups, and the one time he reported flare-ups, he specifically called them mild.  Examiners have assessed the impact of pain and other factors on motion.  These factors were not shown to result in additional limitation that would warrant a compensable evaluation.  To the extent the Veteran was reporting an increase in the pain level, he has not reported any accompanying increase in limitation of motion.  

Regarding left knee instability, the Board notes that the Veteran reported intermittent giving way during the May 2006 VA examination and occasional instability or giving way during the January 2008 VA examination.  He denied instability during the March 2010 VA examination.  Most instability testing performed revealed normal results for the left knee ligaments, except that mild medial laxity was demonstrated during the May 2006 VA examination.  

The Veteran reported throughout the claim that his knee gave way on two specific occasions in 2005 and 2007, which caused him to fall.  

The Board finds that at no point has the Veteran's left knee instability been found to be or reported to be moderate in nature.  All objective evidence regarding instability has been found to be mild at most.  Therefore, an increased rating on the basis of instability is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Subluxation has never been found on examination.  

There is also no evidence of impairment of the tibia and fibula, ankylosis, genu recurvatum, or dislocation of the semilunar cartilage of the left knee to warrant a separate rating under Diagnostic Codes 5256, 5258, 5262, and 5263.  Diagnostic studies have not shown these abnormalities, and they have not been reported elsewhere in the record.  Therefore, a separate rating is not warranted on this basis.  

The Veteran has not reported, nor has any neurological impairment related to the left knee been found upon examination.  Therefore, a separate rating is not warranted on this basis.  

All other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, have been considered as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no other basis for assigning a higher schedular rating.  

Extraschedular Considerations

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1) (2011), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's left knee disability is manifested by symptoms such as pain, occasional stiffness, mild, intermittent instability, and noncompensable decreased range of motion.  These manifestations are contemplated in the relevant rating criteria.  The rating criteria are, therefore, adequate to evaluate the Veteran's disability, and referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to an increased rating in excess of 10 percent for left knee chondromalacia with osteoarthritis, both prior to July 11, 2007, and since September 1, 2007, is denied.    

Entitlement to an increased rating in excess of 10 percent for left knee instability, both prior to July 11, 2007, and since September 1, 2007, is denied.    


REMAND

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The United States Court of Appeals for the Federal Circuit has held that TDIU is not raised in the appeal of an initial rating or claim for increase unless the Roberson elements are present.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case, the Veteran alleged in a March 2008 statement that he had to quit his last job due to "all of [his] aches, pains, and other ailments, compounded by a feeling of not being able to think properly or remember things, caused by his medicines."  

The Court has held that in the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work. 38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  

Regulations require that VA consider the combined effects that the service-connected disabilities have on employment.  38 C.F.R. § 4.16.  Hence, the Board is required to obtain an opinion that considers the combined effects of the service-connected disabilities on employability.

As the record does not include a VA opinion by a qualified medical professional that sufficiently assesses what impact the Veteran's service-connected disabilities in combination have on his ability to obtain and maintain employment, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a qualified physician to determine the combined impact of the Veteran's service-connected disabilities on his ability to obtain and maintain gainful employment.  The examiner should review the claims folder and note such review in the examination report.

The examiner should provide an opinion as to whether the service-connected left knee chondromalacia with osteoarthritis, left knee instability, lumbosacral strain with mild osteophyte formation with moderate limitation of motion, cervical strain with narrowing of disc space C5-C6 and mild osteophyte formation, heel spur of the left OS calcis, and bilateral tinnitus disabilities would prevent the Veteran from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him.  The examiner should provide a rationale for this opinion.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the information, opinion, and rationale requested in this remand.

3.  After completion of all requested and necessary development, the RO should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the him that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


